Citation Nr: 0819777	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-14 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $6,109.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The veteran served on active duty from January 1968 to June 
1996.  He died in February 2008.


FINDING OF FACT

In April 2008, prior to a final determination on the 
veteran's appeal seeking waiver of an overpayment of 
compensation benefits in the amount of $6,109.00, the Board 
of Veterans' Appeals (Board) received notification from the 
Houston RO that he had died on February [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal for a 
waiver of an overpayment of compensation benefits in the 
amount of $6,109.00.  38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, the Board received written confirmation that 
the veteran had died in February 2008.  As a matter of law, 
veteran's claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran, and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302. In reaching this determination, 
the Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106.

ORDER

The appeal is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


